       Case 1:20-cv-08418-JPC-SLC Document 12 Filed 01/19/21 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                     86 Chambers Street
                                                  The  requested
                                                     New York, New Yorkextension
                                                                       10007     of time, until
                                                  March 22, 2021 to filed the certified
                                                  administrative record is GRANTED.
                                                  January 15, 2021

By CM/ECF                                         The Clerk of Court is directed to close
                                                  ECF No. 11.
Honorable Sarah L. Cave
United States Magistrate Judge                    SO ORDERED                    1/19/2021
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

   Re:     Riaz vs. Saul, 20-cv-8418 (JPC/SLC)

Dear Judge Cave:

This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
Commissioner to deny plaintiff’s application for program benefits. The Commissioner is to file
a certified administrative record (CAR) by January 21, 2021. The undersigned respectfully
requests a 60-day extension of this deadline to March 22, 2021, to file the CAR.

This is the Commissioner’s first request for an extension of the deadline to file this certified
administrative transcript. The extension is necessary because teleworking and other temporary
workplace changes due to the COVID-19 pandemic have significantly impacted the operations of
the Social Security Administration’s Office of Appellate Operations (OAO) and materially
affected its ability to prepare CARs, including obtaining transcriptions of hearing recordings
from private contractors. Over the past few months, OAO has redesigned its business process to
allow for a mostly virtual CAR preparation process, and has worked and continues to work to
expand and improve this process. Although the current process has improved and increased
CAR production, challenges remain, including rising court case filings, as well as staffing and
processing problems with transcript typing service contractors. OAO asks for continued patience
as it strives to resolve these issues.

Lastly, Plaintiff consents to the requested extension.
      Case 1:20-cv-08418-JPC-SLC Document 12 Filed 01/19/21 Page 2 of 2

                                                                                       Page 2


Thank you for Your Honor’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                   By:      Ariella Zoltan
                                            Ariella Zoltan
                                            Special Assistant United States Attorney
                                            c/o Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            Tel.: (212) 264-2217
                                            Fax: (212) 264-6372
                                            ariella.zoltan@ssa.gov

cc: Howard Olinsky, Esq.
